Title: From James Madison to William Harris Crawford, [4 February 1817]
From: Madison, James
To: Crawford, William Harris


        
          [4 February 1817]
        
        The letter & papers returned Feby. 4 with the following note.
        The arrangement communicated by the Presidt. of the U.S. Bank is So important an advance towards a universal return of specie circulation, that the Treasury sanction to it render existing circumstances evidently proper. Serious difficulties will notwithstanding remain to be encountered, if the pr[i]ncipal Banks in every State do not immediately follow the example set them. Even in the States comprizeing [sic] the Banks, parties to the arrangemt, the payment of the internal taxes after the 20th. inst: will be distressing to many not possessing the notes of their own Banks. In the other States the payment in the legalized notes, will be generally impossible for a considerable time.
      